C
                         0
                             P
                                 Y




Honorable Xrnest Oulnn
County Attorney
Zl Paso County
El Ps&o,,Texaa
Dear air:                            Opinion No. O-3510
                                     R0: Hill it be possible for
                                         the qualifying oaths cU
                                         newly appointed notaries
                                         publlo to be taken prior
                                         to June lst?
       Your recent reoeipt for an opinion of this Department
on the above stated question has been mceived.
       We quote from your letter as iollowst
      "Ceratin agents of insurance oompnies here
    interested in writing bonds for the newly appointed
    Notary Publlos have asked me whether or not it will
    be possible for them as notaries to take the qunl-
    itying oaths of said newly appointed Notaries prior
    to June 1, whioh is the date their appointments
    expire, in order to have all of the papers ready for
    Siling the first thing June 1. It is the desire
    of thear agents to do this sinoa some OP them have
    100 or more bonds to exeoute and everyone of course
    la anxious to be qualified as soon es possible after
    the expifltionof their other appointment.
      "I oan see no objeatlon to this procedure since
    under the lew, Artiole 5951, it only requires an
    appesranoe berore the County Clerk within ten days
    after his appointment and it would seem to me that
    the oath aoialdbe taken at any time after the appointment
    has been made and irrospeotlve of whether or not
    the previous appointmenthas expired.:
Honorable Ernest Cuijln,pago 2


       '1 am addressing this communloation to you
     oinoe It is very imwrtant that the notaries Qualify
     properly in order that their acts may not be invalid.
     I would apprcoiate a reply from you just as soon a8
     possible and before May 31 if at all posaible.a
       Article 5949, Vernon's AMotated   Clvll Statutes, provides:
       "The Secretary ot State of the State of Texas
     shall appoint a convenient number of ootarier
     publia ,rar each oounty, Notaries pub110 may be
     appointed at any time,  but the terms of all notaries
     public shall end on June let of each odd numbered
     year. To be eli?ible for appointment aa notary
     publio, a person shall be at least twenty-one (21)
     years of age and a resident of the county for which
     he is appolntcd."
       Under the provisions -f Article 5951, Vernon's Annotated
Civil Statutes, when a person has been appointed notary the
Secretary of State is required to forward the oo.znnisaionto the
clerk of the oounty where the notary resides, end in the absence
of evldenoe to the contrary, it will be presumed t&t this duty
has been performed. As a rule, the notary muit qualify within
ten daya after he has been notified to appear before the county
clerk; and if he fails in this the appointment becomes a
nullity, (Faubion v, State, 2E2 3. WY.597), in whlah oase the
clerk must c~rtifp on back of the commission that the appointee
has failed to q:ialliy,:indreturn it to the Secretary of State -
(Article 5Q52, Vernon's Annotated Civil Statutes). Notaries
are required to take and subscribe the official oath, and to
execute bond payable to the Covernor, conditioned for the
faithful performance of the duties of the office, The bond
(for $1,000) must be approved by, and reoorded and deposited
in the oftice of the ci;untyclerk - (Article 5953, Vernon's
Annotated Civil Statutes).
       In view of the foregoing statutes, it is the opinion of
this Department that after the Secretary of 3t;itehas forwarded
the commission to the oounty clerk of the oounty where the party
resides, it is the duty OS said clerk to immediately notify the
party to appear before him within ten dapr, pay for his oommis-
alon and qualify according to law. It is our further opinion
that the person appointed notary public can qualify as a notary
public after the Secretary of Stcte has lorwarded the commission
to the co::ntyclerk before June 1st by taking the oath and
Honorable Ernest   OU~M,   page 3


giving bond as required by the above mentioned atatute. It
will be noted that under Artiole 5949, supra, that notaries
pub110 may be appointed at any time. However, Article 6951,
supra, sets forth the manner in which suoh notaries shall
qualify.
        Notaries who are now serving as such and xho have been
reappointed may qualify before  June 1st as above stated. How-
ever, suoh notaries do not assume their duties under the new
appointment as such until June lst, althcugh they have ,-uallfied
as above stated.
         Tru&dng that the foregoing full::answers your inquiry,
we era
                                          Yours very truly
                                    ATTOR?uu GEhL3RA.L
                                                     OF TRXAS


                                    ‘BY
                                            S/   Ardell 7?111iams
                                                      Assistant


AEROVED L;zY 28, 1941
S/ Grover Sellers
FIRST ASSISTANT
ATTORNEY GRNERAL

                                APPROVED-Opinion Committee
                                ByBWB       - Chairman